Citation Nr: 1216682	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  11-19 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for residuals of scarlet fever disorder.  

2.  Whether new and material evidence has been received to reopen the claim of service connection for residuals of acute tonsillitis.  

3.  Service connection for a heart disorder claimed as secondary to scarlet fever, catarrhal fever and acute tonsillitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from June 1944 to June 1947.  

By rating action in January 2004, the RO denied service connection for residuals of scarlet fever, catarrhal fever, acute tonsillitis and a heart disorder, claimed as secondary to scarlet fever.  The Veteran and his representative were notified about this decision and did not appeal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 decision by the RO which found that new and material evidence had not been submitted to reopen the claims of service connection for scarlet fever, acute tonsillitis and a heart disorder secondary to scarlet fever.  In August 2011, the RO, in part, denied service connection for a heart disorder due to catarrhal fever and acute tonsillitis on a de novo basis.  The Veteran testified at a videoconference hearing before the undersigned in April 2012.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  Service connection for residuals of scarlet fever and acute tonsillitis was finally denied by an unappealed rating decision in January 2004.  

2.  The evidence received since the January 2004 RO decision is essentially redundant of evidence previously considered and does not raise a reasonable possibility of substantiating the claims for residuals of scarlet fever and acute tonsillitis.  

3.  The Veteran's heart disorder was not manifested until many years after service and is not causally related to or otherwise aggravated by a service-connected disability.  

CONCLUSIONS OF LAW

1.  The January 2004 RO decision which denied service connection for residuals of scarlet fever and acute tonsillitis is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  

2.  New and material evidence has not been received to reopen the claim of service connection for residuals of scarlet fever.  38 U.S.C.A. §§ 1110, 5103A, 5107, 5108 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156(a), 3.159, 3.303, 20.1105 (2011).  

3.  New and material evidence has not been received to reopen the claim of service connection for residuals of acute tonsillitis.  38 U.S.C.A. §§ 1110, 5103A, 5107, 5108 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156(a), 3.159, 3.303, 20.1105 (2011).  

4.  The claim of service connection for a heart disorder on a secondary basis lacks legal merit.  38 U.S.C.A. §§ 101(16), 1110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.310 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in February 2011.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  

With respect to the duty to assist in this case, the Veteran's service treatment records (STRs) and all available VA and private medical records have been obtained and associated with the claims file.  The Veteran was examined by VA during the pendency of this appeal and testified at a videoconference hearing before the undersigned in April 2012.  Additionally, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issues on appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Finality

As noted above, service connection for residuals of scarlet fever and acute tonsillitis was finally denied by the RO in January 2004.  There was no appeal of that rating decision, and it became final.  Therefore, the laws and regulations governing finality and reopening of a previously disallowed claim are pertinent in the consideration of the current issues on appeal.  

Under pertinent law and VA regulations, the Board may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the appellant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

New and material evidence is defined by regulations as evidence not previously submitted to agency decisionmakers which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2011).  

The Court has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to grant the claim.  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for the last final disallowance of the claim.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

The evidence of record at the time of the January 2004 rating decision which denied service connection for residuals of scarlet fever and acute tonsillitis included the Veteran's service treatment records (STRs), numerous private medical records from 1993 to 2003, and a December 2003 VA examination report.  

The STRs showed that the Veteran was treated for acute scarlet fever in September 1944, for acute catarrhal fever in February 1945 and July 1946, and underwent a tonsillectomy in April 1947.  The records showed that the Veteran had a sore throat, chills and malaise for a day, then broke out in a rash and had a slight ear ache when he was admitted to a base hospital for scarlet fever in September 1944.  The Veteran did not appear to be acutely ill on admission and had a diffuse erythematous punctuate rash over his trunk, moderately intense pharyngitis, nasal drainage and tender peritonsillar glands.  The records showed that his symptoms responded well to medication, and that his hospital course was uneventful.  He had a positive throat culture for hemolytic streptococcus during the third week of admission, and was immediately started on penicillin.  Throat cultures on the following two days were negative and his penicillin treatments were decreased.  The Veteran was returned to full duty on October 4, 1944.  

The STRs showed that the Veteran was hospitalized for catarrhal fever for three days in February 1945, and for three days in July 1946.  On both occasions, the findings were essentially negative except for the symptoms of an upper respiratory infection, and he was returned to full duty.  

In March 1947, the Veteran underwent voluntary tonsillectomy for chronic tonsillitis.  The surgery was uneventful and the Veteran was discharged to light duty on the fourth day, and returned to full duty on the 10th day.  The STRs showed no further complaints, treatment, abnormalities or diagnosis for any signs or symptoms of scarlet fever, catarrhal fever or any throat problems during service, including at the time of his separation examination in April 1947.  

The private medical records showed that the Veteran was hospitalized for a severe headache with associated irregular heart rhythm and slight chest pain in December 1993.  The Veteran reported that he had been diagnosed with hypertension a month earlier, and that he was diagnosed with a heart murmur 12 to 14 years earlier.  A stress echo showed no ischemic ST segment changes with exercise and no significant deterioration in left ventricular function or wall contractility post-exercise.  The diagnoses on the discharge report in December 1993, included cardiac arrhythmias with premature ventricular contractions, hypertension, atherosclerotic heart disease and vertigo, probably secondary to arrhythmias.  

A private hospital report in October 1996, noted that the Veteran was relatively free of cardiac symptoms until recently, when he was admitted for second degree AV block with symptomatic nausea, vertigo, hypotension, and chest pains.  Diagnostic studies revealed significant aortic insufficiency with four chamber enlargement, left ventricular hypertrophy and enlargement, left atrial enlargement and severe aortic and mitral valve regurgitation.  The Veteran underwent single coronary artery bypass, aortic valve replacement and mitral valve repair without complication in October 1996.  The records showed that he had a pacemaker implant in October 1999, and a replacement implant in July 2003.  

The December 2003 VA heart examination report showed that the Veteran was examined to determine the etiology of his heart problems, and specifically whether they were related to or otherwise caused by his scarlet fever in service.  After comprehensive examination and review of the medical records, the examiner opined that the Veteran's current heart problems were not related to his scarlet fever in service.  The examiner noted that while the medical treatises showed a positive association between valvular heart disease and rheumatic fever, there was no association between heart disease or coronary heart disease and scarlet fever.  

The evidence added to the record since the January 2004 RO decision consists of two newspaper articles, a 1970 article from a medical journal, two web articles, an August 2011 VA examination, and the Veteran's testimony from the April 2012 videoconference hearing.  

The newspaper articles, medical journal article and two web articles primarily addressed the subject of rheumatic fever - which the Veteran was never shown to have.  One of the newspaper articles indicated that certain strains of strep throat that can cause scarlet fever could lead to rheumatic fever and eventually cause heart and valve damage.  The web article on the subject of scarlet fever noted that in very rare cases, there could be heart or kidney damage from a strep throat infection, but that in most cases, the symptoms resolve with antibiotics such as penicillin, and that there are generally no long-term effects from scarlet fever.  

Regarding the articles, the Board notes that, contrary to the Veteran's testimony, the STRs showed that his course of treatment for his bouts with scarlet and catarrhal fevers in service were uneventful and that there were no complications or extenuating circumstances associated with his treatment or symptoms.  Specifically, at the hearing, the Veteran testified that when he was hospitalized for scarlet fever, he was not given penicillin right away, and that his hospital stay was complicated because they could not get a negative culture for his strep throat.  He also testified that he had scarlet fever and catarrhal fever simultaneously and that he was given penicillin every two hours, 24 hours a day.  (T p. 3,4,7).  

In contrast, however, the STRs showed that his hospital course for scarlet fever was uncomplicated, that his symptoms responded well to medications, and that he had only one positive strep throat culture, which resolved the following day after he was given penicillin.  Similarly, the STRs showed that his treatment for catarrhal fevers in February 1945 and July 1946, and his tonsillectomy in March 1947, were uneventful and that he was returned to full duty.  

When examined by VA in August 2011, the examiner indicated that the claims file was reviewed and included a detailed description of the Veteran's medical history and a discussion of nature and symptoms associated with scarlet fever and rheumatic fever.  The examiner indicated that the Veteran's symptoms in service were consistent with scarlet fever and that there was no evidence of rheumatic fever or any complications from his scarlet fever or strep throat.  The examiner indicated that there was no medical literature which suggested a relationship between cardiac damage and scarlet fever or strep throat in the absence of acute rheumatic fever.  She also commented on the two newspaper articles, and noted that the vast majority of cases of scarlet fever and strep throat resolve with treatment and do not lead to acute rheumatic fever or subsequent rheumatic heart disease.  The examiner opined that the Veteran's current heart problems were not related to, or aggravated by his scarlet fever or strep throat in service.  

The Veteran's testimony at the hearing merely restated his long standing contentions that his current heart problems were due to or residuals of his strep throat and scarlet fever in service and, as such, is cumulative and may not serve to reopen the claims.  

While the Veteran believes that his current heart problems are related to service, he is not competent to offer a medical opinion, nor do any such assertions provide a sufficient basis for reopening a previously disallowed claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1995) (holding that where resolution of an issue turns on a medical matter, lay evidence, even if considered "new," may not serve as a predicate to reopen a previously denied claim); see also Routen v. Brown, 10 Vet. App. 183, 186, (1997)  ("[l]ay assertions of medical causation cannot suffice to reopen a claim under 38 U.S.C. 5108.").  Furthermore, there is no competent medical opinion relating any current cardiovascular problems to service.  

As a whole, the additional evidence does not offer any new or probative information showing that the Veteran's current cardiovascular problems are related, in any fashion, to military service, and is essentially cumulative of evidence already of record.  The evidence previously considered showed that the Veteran's treatment for scarlet fever in service was uncomplicated and uneventful, and that his symptoms resolved without residual disability as evidence by the absence of any further treatment or pertinent abnormalities during service, including at the time of his separation examination in April 1947.  Significantly, there were no complaints or objective evidence of any heart problems in service or until 1993, more than 46 years after service.  Furthermore, the Veteran has not presented any competent evidence linking his current heart problems to service.  As such, the Board finds that the additional evidence does not raise a reasonable possibility of substantiating the claim that there are current complications of scarlet fever and/or tonsillitis for which VA compensation benefits should be paid.  

As the recently received evidence does not fulfill the threshold burden of constituting new and material evidence to reopen the finally disallowed claims, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

Heart Disorder

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Service connection also may be granted for a disability that is proximately due to or the result of a service-connected condition.  When service connection is established for a secondary condition, the secondary condition is considered as part of the original condition.  38 C.F.R. § 3.310(a) (2011).  Also, when aggravation of a disease or injury for which service connection has not been granted is proximately due to, or the result of, a service-connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  

In this case, the Veteran does not claim, nor do the service treatment records show any signs or symptoms of a heart disorder in service or within one year of discharge from military service.  Rather, the Veteran contends that his current heart problems, are due to or a consequence of his scarlet and catarrhal fevers, and acute tonsillitis in service.  

The provisions of 38 C.F.R. § 3.310 only apply to service connection for secondary disabilities caused by a service-connected disability.  In this case, service connection for residuals of scarlet fever, catarrhal fever and acute tonsillitis has been denied.  Accordingly, there is no legal basis of entitlement to secondary service connection because the Veteran has not been granted service connection for the disorder(s) that he alleges caused his heart problems.  Therefore, with respect to the claim of secondary service connection, application of the law to the facts is dispositive, and the appeal must be terminated because there is no entitlement under the law to the benefit sought.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).  


ORDER

As new and material evidence has not been received to reopen the claim of service connection for residuals of scarlet fever, the appeal is denied.  

As new and material evidence has not been received to reopen the claim of service connection for residuals of acute tonsillitis, the appeal is denied.  



Service connection for a heart disorder, claimed as secondary to scarlet fever, catarrhal fever and acute tonsillitis is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


